           Case 2:18-cv-02232-GMN-EJY Document 38 Filed 09/03/19 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10     BRIAN MCNEILL, an individual;                                          Case Number
                                                                        2:18-cv-02232-GMN-EJY
11                                  Plaintiff,

12           vs.

13     SPECIALIZED LOAN SERVICING LLC, a                      JOINT MOTION DISMISSING
       Foreign Limited-Liability Company,                   ACTION WITH PREJUDICE AS TO
14     EQUIFAX INFORMATION SERVICES                         DEFENDANT TRANS UNION LLC
       LLC, a Foreign Limited-Liability Company,                       ONLY
15     TRANS UNION LLC, a Foreign Limited-
       Liability Company,
16
                                    Defendants.
17

18         Plaintiff, Brian McNeill (“Plaintiff”) and Defendant, Trans Union LLC, by and through

19 their   respective   attorneys   of   record,     request     that    the   above-captioned   matter   be

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                                   Page 1 of 2
          Case 2:18-cv-02232-GMN-EJY Document 38 Filed 09/03/19 Page 2 of 2



 1 dismissed with prejudice as to Trans Union LLC only, pursuant to FRCP 41(a)(2). Each party

 2 shall bear its own attorney fees and costs incurred herein.

 3 Dated this 3rd day of September, 2019.                Dated this 3rd day of September, 2019.

 4 COGBURN LAW                                           ALVERSON TAYLOR & SANDERS

 5
   By:   /s/Erik W. Fox                                  By:   /s/Trevor Waite
 6 Name: Jamie S. Cogburn, Esq.                          Name: Kurt Bonds, Esq.
         Nevada Bar No. 8409                                   Nevada Bar No. 6228
 7       Erik W. Fox, Esq.                                     Trevor Waite, Esq.
         Nevada Bar No. 8804                                   Nevada Bar No. 13779
 8       2580 St. Rose Parkway, Suite 330                      6605 Grand Montecito Pkwy
         Henderson, Nevada 89074                               Suite 200
 9       Attorneys for Plaintiff                               Las Vegas, Nevada 89149
                                                               Attorneys for Defendant, Trans
10                                                             Union LLC

11         IT IS SO ORDERED.

12

13             18
     Dated this __ day of September, 2019         Gloria M. Navarro, District Judge
14                                                United States District Court

15

16

17

18

19

20

21

22

23

24


                                               Page 2 of 2
